FILE COPY




                                                                        IBM COURT OF APPEALS
                             IN THE SUPREME COURT OF TEXAS




NO. 12-1018
                                                 §
 JAMES MICHAEL BRADBERRY                         §                          -€hierokee-(
 v.                                              §
 NOEL BRIDGES AND ROBERT                         §                                12th District.
 BRIDGES




                                                                                   April 12, 2013


        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied .




                                     •••••••••*



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
said Court under the date shown.

        The Court, noting that petitioner has filed an affidavit attesting to the inability to pay
costs herein expended, hereby waives payment of costs.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 7th day of June, 2013.



                                                     Blake A. Hawthorne, Clerk

                                                     By Kathy Sandoval, Deputy Clerk